Name: Council Decision (CFSP) 2019/761 of 13 May 2019 amending Decision 2014/486/CFSP on the European Union Advisory Mission for Civilian Security Sector Reform Ukraine (EUAM Ukraine)
 Type: Decision
 Subject Matter: politics and public safety;  Europe;  European construction
 Date Published: 2019-05-14

 14.5.2019 EN Official Journal of the European Union L 125/16 COUNCIL DECISION (CFSP) 2019/761 of 13 May 2019 amending Decision 2014/486/CFSP on the European Union Advisory Mission for Civilian Security Sector Reform Ukraine (EUAM Ukraine) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 42(4) and 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 22 July 2014 the Council adopted Decision 2014/486/CFSP (1) on the European Union Advisory Mission for Civilian Security Sector Reform Ukraine (EUAM Ukraine). (2) On 20 November 2017 the Council adopted Decision (CFSP) 2017/2161 (2), extending the mandate of EUAM Ukraine until 31 May 2019 and providing a financial reference amount for the same period. On 18 December 2017 that reference amount was increased by means of Council Decision (CFSP) 2017/2371 (3). (3) On 5 March 2019, following a strategic review of EUAM Ukraine, the Political and Security Committee recommended that EUAM Ukraine be extended until 31 May 2021. (4) Decision 2014/486/CFSP should therefore be extended until 31 May 2021. (5) EUAM Ukraine will be conducted in the context of a situation which may deteriorate and could impede the achievement of the objectives of the Union's external action as set out in Article 21 of the Treaty, HAS ADOPTED THIS DECISION: Article 1 Decision 2014/486/CFSP is amended as follows: (1) in Article 14(1), the following subparagraph is added: The financial reference amount intended to cover the expenditure related to EUAM Ukraine for the period from 1 June 2019 to 31 May 2021 shall be EUR 54 138 700.; (2) in Article 19, the second paragraph is replaced by the following: It shall apply until 31 May 2021.. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 13 May 2019. For the Council The President F. MOGHERINI (1) Council Decision 2014/486/CFSP of 22 July 2014 on the European Union Advisory Mission for Civilian Security Sector Reform Ukraine (EUAM Ukraine) (OJ L 217, 23.7.2014, p. 42). (2) Council Decision (CFSP) 2017/2161 of 20 November 2017 amending Decision 2014/486/CFSP on the European Union Advisory Mission for Civilian Security Sector Reform Ukraine (EUAM Ukraine) (OJ L 304, 21.11.2017, p. 48). (3) Council Decision (CFSP) 2017/2371 of 18 December 2017 amending Decision 2014/486/CFSP on the European Union Advisory Mission for Civilian Security Sector Reform Ukraine (EUAM Ukraine) (OJ L 337, 19.12.2017, p. 34).